Citation Nr: 1138026	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  11-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for cancer of the throat, to include lymphoepithelioma of the nasopharynx and metastatic squamous cell carcinoma, and if so, if service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

As reflected on the title page of this decision, the Board has recharacterized the issue to encompass all types of cancer of the throat.  A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  Given the Veteran's description of his July 2002 and May 2009 claims, the Board finds that recharacterization of the issue of entitlement to service connection for cancer, to include lymphoepithelioma of the nasopharynx and metastatic squamous cell carcinoma of the larynx, is most appropriate and results in no prejudice to the Veteran. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for lymphoepithelioma was denied by the RO in an October 2002 rating decision that found that the Veteran's cancer was not related to service and did not fall within the presumption for herbicide exposure.

2.  The Veteran was notified of this action and his appellate rights but he did not appeal and the October 2002 rating decision became final.  

3.  Since the October 2002 rating decision, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection.  

4.  The Veteran served in Vietnam, is presumed to have been exposed to herbicide exposure, and the cancer of the larynx is presumed to be related to service.  


CONCLUSIONS OF LAW

1. The October 2002 rating decision's denial of service connection for cancer of the throat became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence was received sufficient to reopen the claim of service connection for cancer of the throat.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's throat cancer is related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In the decision below, the Board has reopened and granted the Veteran's claim for service connection for his throat cancer, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

By way of procedural background, the Veteran initially raised a claim of service connection for cancer of the throat in July 2001.  In December 2002, the RO denied his claim of service connection for lymphoepithelioma of the nasopharynx.  The RO denied the claim on the basis that there was no evidence that the Veteran's disability was associated with herbicide exposure or his military service.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 20.1103 (2011).  In May 2009, the Veteran filed a petition to reopen his claim of service connection for metastatic squamous cell carcinoma.   The Veteran asserted that the claim was previously denied in the December 2002 rating decision.  The RO treated the May 2009 statement as a petition to reopen his claim of service connection for lymphoepithelioma of the nasopharynx and a separate claim of service connection for metastatic squamous cell carcinoma.  In an October 2009 rating decision, the RO denied the metastatic squamous cell carcinoma and refused to reopen the claim of service connection for lymphoepithelioma of the nasopharynx.  The RO found that the evidence did not establish that his metastatic squamous cell cancer was the type of cancer associated with herbicide exposure and did not show that his cancer was caused or related to service.  The RO also found that the Veteran did not submit evidence sufficient to reopen his claim for lymphoepithelioma of the nasopharynx and that new evidence showed that the diagnosis of lymphoepithelioma of the nasopharynx may have been a misdiagnosis.  As provided above, the Board has recharacterized the Veteran's claim to that of a claim of service connection for cancer of the throat, to include lymphoepithelioma of the nasopharynx and metastatic squamous cell carcinoma.  

Generally, a claim which has been denied in a final rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a previously and finally disallowed claim may be reopened when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) (2010) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

The October 2002 rating decision shows that the claims file included private medical records from a Dr. S.K. and Monongahela Valley Hospital dated from May 2001 to June 2001.  While not listed on the rating decision, the claims file also included the Veteran's service treatment records.  

A May 2001 letter from Dr. S.K. discusses a May 2001 biopsy of masses of the right neck mass, right base of the tongue, and nasopharynx.  In his letter, Dr. S.K. indicated that he was unable to visualize any abnormality in the nasopharynx.  There was a palpable induration over the right posterior neck of approximately two centimeters with minimal tenderness.  There was no lymphadenopathy noted and his left neck was clear.  Dr. S.K. noted that after consulting with another physician, the Veteran's histology was highly suggestive of lymphoepithelioma.  In this note, the physician noted that there was nothing suggestive of metastatic disease.  

In a June 2001 letter, Dr. S.K. indicated that the Veteran was currently receiving XRT on his neck, which appeared to have a metastatic, nonsquamous type of nasopharyngeal carcinoma.  Noting the Veteran's in-service herbicide exposure, the physician provided that while he could not be certain if the lymphoepithelioma was related to Agent Orange, the unusual presentation without any evidence of primary raised a concern.  The physician went on to note that lymphomas are common with Agent Orange.  

Despite Dr. S.K.'s assertions, the RO found that there was no basis in the available evidence to establish service connection for lymphoepithelioma of the nasopharynx as scientific and medical evidence did not support the conclusion that the condition was associated with herbicide exposure.  

Since the October 2002 decision, evidence that has been added to the claims file relating to the Veteran's cancer, including the Veteran's own lay statements, medical records from the VA Medical Center in Pittsburgh, Pennsylvania dated from February 1999 to April 2011, and a VA examination report from August 2009.  

VA treatment notes dated in June 2001, September 2001, and December 2002 reveal that the Veteran had a history of laryngeal cancer for which he was treated with XRT.  A January 2003 VA treatment note provides that the Veteran was assessed with neck cancer, status post radiation  A March 2004 general VA examination provided that the Veteran was diagnosed with cancer of the throat in 2001 and was treated with radiation.  It was also noted that during a biopsy he suffered from a severed nerve which affected the range of motion of his right shoulder.  

In a January 2009 VA oncology note, Dr. S.K. indicated that he had been the Veteran's private treating physician and continued treating the Veteran when he moved to the VA Medical Center in Pittsburgh, Pennsylvania.  In this note, Dr. S.K. reported that the Veteran had a triple endoscopy and biopsy of the right neck mass in 2001 where the right neck mass turned out to be positive for carcinoma and the biopsy of the right base of the tongue, skeletal muscle, and nasopharynx were negative for malignancy.  An addendum was made on the pathology report which indicated that the sections were suggestive of poorly differentiated nonkeratinizing squamous cell carcinoma secondary to the lymph node.  Dr. S.K. noted that the statement indicated that it might represent nasopharyngeal carcinoma but that was not proven.  The physician indicated that due to the uncertainty of the primary, the Veteran was treated with radiation therapy of the entire bilateral neck and potential unknown primary sites including nasopharynx, oropharynx, and larynx.  Dr. S.K. assessed the Veteran with metastatic squamous cell carcinoma from unknown primary.  It was indicated that at no time was he only treated for nasopharyngeal carcinoma.  The physician provided that he believed the pathologist made an error in her interpretation of the right neck mass as nasopharyngeal carcinoma.  Dr. S.K. points to the medical addendum noted above to confirm that the pathologist's suspicions were without any proof as the biopsy for a nasopharyngeal carcinoma was negative.  The physician opined that the Veteran had metastatic disease of the neck from unknown primary, which includes the larynx and oropharynx.  The physician provided that all the evidence points to possible Agent Orange exposure as his etiology.  Dr. S.K. pointed to the fact that the Veteran developed the malignancy at the young age of 51 to support his conclusion.  

The Veteran was afforded a respiratory diseases VA examination in August 2009 to determine the etiology of a metastatic undifferentiated carcinoma of the head and neck.  The examiner indicated that the Veteran was exposed to Agent Orange during his duty in Vietnam.  He provided that in 2001 the Veteran had a three centimeter mass involving the right posterior triangle of the neck which was biopsied and positive for carcinoma.  The original pathology was obtained through a private medical facility and the biopsy of the right neck mass was consistent with metastatic undifferentiated carcinoma.  The base of the tongue biopsy revealed fragments of skeletal muscle and the nasopharyngeal biopsy revealed lymphoid tissue and respiratory mucosa.  The examiner noted a history of laryngeal carcinoma, although the examiner noted that these slides and the report were not available for review.  The pathology report suggested that the neoplasm in the lymphoid tissue was suggestive of nonkeratinizing squamous cell carcinoma.  The examiner noted review of Dr. S.K.'s radiation therapy notes which indicated that the sections biopsied were suggestive of poorly differentiated nonkeratinizing squamous cell carcinoma secondary in the lymph node and might represent nasopharyngeal carcinoma.  The examiner indicated that because of the uncertainty of the primary, the Veteran was treated with radiation therapy to the bilateral neck and potential unknown primary sites including the nasopharynx, oropharynx, and larynx.  The examiner noted various VA treatment notes and assessed the Veteran with a history of head and neck cancer diagnosed in 2001 status post radiation therapy.  The examiner indicated that the Veteran was not treated as having nasopharyngeal carcinoma.  He also provided that while certain slides and report were not available for review, an available pathology report did not support a diagnosis of laryngeal cancer.  Finally, the examiner conceded in-service herbicide exposure but also noted the Veteran's status as a long-term smoker.  Having reviewed the claims file and based on the evaluation, the examiner found that there was nothing on physical examination to suggest recurrence, and the Veteran's last CT scan did not show any evidence of recurrent or residual disease.  The examiner did not provide an opinion as to the etiology of the Veteran's cancer.  

The Veteran has also submitted numerous lay statements to support his claim.  The Veteran has maintained that while in service he was exposed to Agent Orange while in Vietnam and was diagnosed with and treated for throat cancer of the right side about 2000 by Dr. S.K.  The Veteran also noted that Dr. S.K. provided a positive nexus between his throat cancer and the Veteran's exposure to herbicides.  The Board finds that the Veteran is competent to give evidence about what he experienced in-service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

Again, the RO denied the Veteran's claim in October 2002 because the Veteran's throat cancer was not related to Agent Orange exposure nor was it related to service.  Since the October 2002 rating decision, new and material evidence has been received to reopen the claim for throat cancer.  In particular, the medical evidence establishes that the Veteran was diagnosed with metastatic squamous cell carcinoma of the larynx and provides that this cancer is related to service.  The evidence provides a potential link between the cancer and service.  It relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the petition to reopen the claim of service connection for a psychiatric disorder is granted.  See 38 C.F.R. § 3.156(a).

II.  Service Connection

As provided above, the Veteran alleges that his cancer was caused by herbicide exposure while he was in Vietnam. Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

VA recently published and implemented new regulations regarding herbicide exposure.  The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sacrcoma.  38 C.F.R. § 3.309(e) (2011); see also Notice 75 Fed. Reg. 168, 53202-16 (August 31, 2010).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's DD Form 214 indicates that he served in Vietnam from September 1969 to August 1970.  He also received, among many other medals, the Combat Air Crew Insignia with three stars and the Purple Heart.  His Vietnam service is conceded, and he is presumed to have been exposed to an herbicide agent.  The Veteran's service personnel records indicate that he is a combat veteran and as such his assertions of in-service herbicide exposure are presumed as they are consistent with the facts and circumstances of his service.  38 U.S.C.A. § 1154(b).  

As discussed earlier, there is some disagreement as to the Veteran's specific diagnosis as the primary site of the cancer remains unknown.  However, in the January 2009 VA treatment note, Dr. S.K. provided that the Veteran has metastatic squamous cell carcinoma in the neck from unknown primary, which includes the larynx and oropharynx.  

Based upon 38 C.F.R. § 3.309(e), this diagnosis appears consistent with a respiratory cancer and a cancer which may be presumed as being the result of herbicide exposure.  Due to the fact that the Veteran, as a Vietnam veteran, is presumed to have been exposed to herbicide during his service, presumptive service connection for a respiratory cancer would be warranted.  

Even if the Veteran's specific diagnosis of squamous cell carcinoma, to include of the larynx and oropharynx, is not a presumptive condition under 38 C.F.R. § 3.309(e), the Board still finds that service connection is warranted as the evidence is in equipoise.  Again, service connection may be established based on Agent Orange exposure with direct causation. See Stefl, 21 Vet. App. 120; Combee, 34 F.3d 1039.  

On the one hand, the record contains the August 2009 VA examination which provided that the Veteran's cancer was not suggestive of a diagnosis of laryngeal cancer.  However, it is noted that the VA examiner did not review certain slides and reports which purportedly showed evidence of laryngeal cancer.  On the other hand, the January 2009 VA treatment note provides an opinion that the Veteran's metastatic squamous cell carcinoma included the larynx and oropharynx.  This report also provided that all the evidence pointed to the fact at the Veteran's cancer was due to herbicide exposure.  The June 2001 letter from Dr. S.K. also supports the Veteran's claim.  Specifically, he indicated that the Veteran metastatic, non squamous type of nasopharyngeal carcinoma and that, while he could not be certain whether the lymphoepithelioma was related to Agetnt Orange, he believed the unusual presentation in this case witout any evidence of primary did raise a concern.  He noted that lymphomas were common with Agent Orange. 

The Board has closely reviewed this conflicting evidence.  Some of this evidence is probative and of persuasive value, and some is not.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  The Board finds the statements in support of the Veteran's claim, by Dr. S.K., to be persuasive.  This provider has a working knowledge of the Veteran's medical condition and history as he has remained the Veteran's treating provider in the private sector and at the VA medical center.  He also appears to have been given sufficient facts of the Veteran's medical history.  Dr. S.K's opinion is based on his continued treatment of the Veteran's cancer, review of medical records (as he cites to in his opinions), and the history of his herbicide exposure.  See Reonal v. Brown, 5 Vet. App. 461 (1993) (the Board is not bound to accept a physician's opinion when it is based merely on the recitations of a claimant).  It is also based on sound medical principles and a reasonable rationale.  See Neives-Rodrequez v. Peake, 22 Vet. App. 295 (2008).  

The Board also finds the August 2009 VA examination report to be probative. The examiner reviewed the Veteran's claims file and interviewed him as to his medical history.  This VA examiner however indicated that he did not have access to all the medical records relevant to the Veteran's claim.  Thereafter, the examiner found that the evidence was suggestive of metastatic nonkeratinizing squamous cell carcinoma.  He did not provide an etiological opinion but indicated that the evidence did not support a diagnosis of laryngeal cancer.   See Neives-Rodriguez, 22 Vet. App. 295.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting clinical data or other rationale should accompany medical opinion).  Given these persuasive statements, the Board finds that the evidence for and against the claim for service connection is in relative equipoise.  38 C.F.R. § 3.159(c) (4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003)(noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  The Board finds that the June 2001 and January 2009 opinions are adequate as Dr. S.K. provided sufficient reasons and bases for his opinion that the Veteran suffered from cancer of the larynx which was related to his herbicide exposure.  The preponderance of the evidence is in favor of the claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The petition to reopen the claim of entitlement to service connection cancer of the throat, to include lymphoepithelioma of the nasopharynx and metastatic squamous cell carcinoma is granted.  

Entitlement to service connection for cancer of the throat is granted.  





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


